DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distefano et al. (US 2019/0368237; hereinafter “Distefano”) in view of Wang (US 2020/0088242).

Claim 1
Distefano discloses a clutch assembly for a door operator (“sliding door”), providing selective engagement between a motor (42) and a door drive (12, 13, 14, or 16), the clutch assembly having a clutch base (60 and/or 69), a clutch cover (46) and a clutch mechanism (e.g., 52, 54, 64, 67, 68) including one or more rotating cam (52 and interior of 54) or ratchet elements and configured to provide alternate engagement and disengagement between the motor (42) and door drive (12, 13, 14, or 16) with successive actuation and release actions of a clutch lever (54) between a first position and a second position (left and right in FIGS. 3-6), the mechanism including a torsion spring (63) to bias the clutch lever (54) to said first position.
Distefano does not disclose “wherein a part of the torsion spring can be accessed externally of the clutch cover in order to pre-load the torsion spring once the clutch mechanism has been assembled between the clutch base and the clutch cover.” However, Wang discloses a clutch with a biasing member (7) wherein a part of the torsion spring can be accessed externally of a clutch cover (1) via the opening (see annotated FIG. 6).
[AltContent: textbox (Opening in clutch cover)][AltContent: arrow]
    PNG
    media_image1.png
    455
    434
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Distefano to have added an opening in order to access not only the spring but various components of the clutch for repair, adjustment, and/or addition of lubrication. As so modified, Distefano would include the capability of pre-loading the torsion spring once the clutch mechanism has been assembled between the clutch base and the clutch cover, which is a method of manufacturing the claimed apparatus.
It is noted that the preamble breaths life and meaning into the claim, for example by providing proper antecedent basis and interaction with elements within the body of the claim. As such, the motor and door operator are considered to be limiting for the claim.

Claim 2
Distefano discloses wherein the torsion spring (63) also acts as a compression spring to bias the components of the clutch mechanism together for operative interaction (see paragraph [0064] describing that the spring 63 biases the nut 54 to translate the nut 54 and when the nut 54 translates sufficiently to overcome the washer 72 which disengages the clutch members then the clutch teeth engage).

Claim 9
Distefano as modified discloses wherein the torsion spring includes a separate or integral handle (either the curved protruding portion of 63 or on the opposite side, the two distal ends of 63) which provides the part of the torsion spring that can be accessed externally of the clutch cover.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distefano in view of Wang as set forth in the rejection of claim 1 and further in view of Kawamura et al. (US 2017/0248171; hereinafter “Kawamura”).

Claim 5
Distefano does not disclose wherein the torsion spring is a substantially cylindrical spring. However, Kawamura discloses a torsion spring (112) for a positive clutch member (113) which is substantially cylindrical (see FIG. 9). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Distefano to have substituted the clip shaped spring for the cylindrical shaped spring of Kawamura in order to provide a more compact type of spring and/or to provide better biasing.

Allowable Subject Matter
Claims 3, 4, and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 3, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features including “wherein the clutch cover includes a guidance part through which said part of the torsion spring passes to afford external access thereto, the guidance part allowing movement of said part of the torsion spring between positions of increasing torsional pre-load.” In the prior art, the springs do not pass through any opening in the clutch cover such that the spring can still rotate for pre-loading purposes.
With reference to claim 6, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features including “wherein a first end portion of the torsion spring is connected to the clutch lever, said part of the torsion spring being the second end portion, arranged to protrude through the clutch cover.” In the prior art, the springs do not protrude through any opening in the clutch cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (US 2022/0224733) discloses a cam actuated clutch with torsional springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659